Judgment, Supreme Court, New York County (Ronald A. Zweibel, J), rendered June 7, 2004, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him a term of five years, and order, same court and Justice, entered on or about August 23, 2005, which denied defendant’s CPL 440.10 motion to vacate the judgment, unanimously affirmed.
After making a suitable inquiry, the court properly denied defendant’s plea withdrawal motion (see People v Frederick, 45 NY2d 520 [1978]). Defendant was not entitled to a hearing on his unsupported claim that he failed to comprehend the plea proceedings due to alleged mental illness and side effects from psychiatric medication (see e.g. People v Rodriguez, 302 AD2d 317 [2003], lv denied 99 NY2d 657 [2003]). During the plea allocution, defendant was completely lucid, and he specifically acknowledged that his medication did not affect his ability to understand the proceedings and enter a guilty plea.
Defendant was not denied his right to effective and conflict-free assistance of counsel on his plea withdrawal motion where his counsel reported to the court that defendant’s psychiatrist had informed counsel there was no reason to question defendant’s mental competency (see People v Friedman, 39 NY2d 463, 467-468 [1976]; compare People v Rozzell, 20 NY2d 712 [1967]). Concur—Lippman, P.J., Mazzarelli, Marlow, Catterson and Kavanagh, JJ.